Citation Nr: 1511055	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  07-37 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypotension.
 
2.  Entitlement to service connection for a jaw disorder, to include temporomandibular joint (TMJ) disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues were previously remanded by the Board in November 2013 and March 2011.

The issue of hypotension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has temporomandibular joint (TMJ) disorder that is etiologically related to a disease, injury, or event which occurred in service.





CONCLUSION OF LAW

Service connection for temporomandibular joint (TMJ) disorder is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The Veteran has met these criteria as they pertain to her service connection claim for a jaw disorder.

The November 2013 Board remand found a new VA dental opinion was necessary due to inadequacies in the prior January 2006 and March 2011 VA examination reports.  A VA examination was last conducted in December 2013.  That examiner found that the Veteran has a current diagnosis of temporomandibular joint disorder.  The examiner noted that prior to military service, the Veteran denied having any signs or symptoms of temporomandibular problems.  While in military service, the record shows in July 2002 and September 2003 that two independent dentists identified the need for further assessment for temporomandibular disorder, and signs and symptoms of temporomandibular disorder-pain with opening, clicking, popping, restricted opening-were noted in August 2002 and September 2003.

The VA examiner also found that it is at least as likely as not that the Veteran's TMJ is related to her in-service oral surgeries.  The Veteran has contended that she had no problems with her jaw until after the procedures to remove her wisdom teeth.  The examiner noted that TMJ problems are a known complication of extensive oral surgery procedures, and the Veteran has denied having any other injuries or trauma to the head region or jaw that could have caused the TMJ.

Thus, the Board finds the December 2013 examiner's report probative evidence which places the evidence of record at least in equipoise as to if the Veteran's jaw condition is etiologically related to her military service.  Although the record contains previous negative opinion, the December 2013 report diagnoses the Veteran with a present jaw disorder and opines that it is more likely than not that this jaw disorder had its onset in service.  There is no evidence of record which puts into question the examiner's conclusion.  

When the evidence of record is at least in equipoise, the Board grants the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a jaw disorder, to include temporomandibular joint (TMJ) disorder, is granted.





REMAND

In regard to the Veteran's claim for service connection for hypotension, the Board regrets the further delay another remand will cause the Veteran, but to decide this case based on the current evidence of record would be unfairly prejudicial to her.

This matter has been remanded previously on the basis of inadequate examinations.  Unfortunately, in regard to the Veteran's claim for hypotension, the Board again finds the latest VA examination inadequate for rating purposes as it did not fully discuss the specifics noted in the previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

The November 2013 remand directed the examiner to diagnose any pertinent pathology, and expressly diagnose or rule out a diagnosis of chronic hypotension.  The December 2013 VA examination did not do so, and it remains unclear to the Board whether the Veteran currently suffers from hypotension, or has suffered from it at any point during the pendency of the appeal (July 2005 to present).  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).

The November 2013 remand further directed the examiner to discuss the relationship, if any, between the Veteran's anemia and in-service pregnancy and miscarriages, and her claimed hypotension.  The December 2013 examiner opined that hypotension does not cause anemia, but did not opine as to whether the Veteran's service-connected anemia could cause hypotension.  The examiner also did not adequately address whether the Veteran's pregnancies and miscarriages could cause hypotension or vice versa.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file, including the evidence contained in Virtual VA, to an appropriate VA examiner-one who has not previously examined the Veteran-to determine the nature and etiology of the Veteran's claimed hypotension.  Ask the examiner to review the Veteran's complete claims file, including this remand, and all other relevant records, and conduct diagnostic tests, as needed.

The examiner must opine as to whether the Veteran has had a diagnosis of hypotension at any point during the pendency of this appeal, that is, from July 2005 to present.  The examiner should diagnose any pertinent pathology, and should expressly diagnose or rule out a diagnosis of chronic hypotension.

If a diagnosis of hypotension has existed during the pendency of this appeal, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypotension had its onset in service or is otherwise etiologically related to her service.

The examiner should also discuss the relationship, if any, between hypotension and the Veteran's anemia and in-service pregnancy and miscarriages.  The examiner should specifically address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected anemia or in-service pregnancies and miscarriages caused or are otherwise etiologically related to hypotension.

If the examiner feels that another in-person examination is necessary to respond to these inquiries, one should be scheduled.  Otherwise, a new in-person examination is not required.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

The examiner should provide a complete rationale for any opinion provided.  

2.  Thereafter, readjudicate the claim.  If the entitlement to service connection for hypotension is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


